[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff moves to strike the revised special defenses and counterclaims of the defendant, Chris Muller, in this action to foreclose a judgment lien. The defendant has since withdrawn the counterclaims. On September 25, 2000, the court heard oral argument on this motion.
In paragraphs three and six of its revised answer, this defendant admits that the plaintiff obtained a judgment, on January 4, 1999, against him for $26, 207.51 in damages plus $455.25 in costs, which judgment remains unsatisfied. CT Page 11944
The first special defense invokes the doctrine of unclean hands, and the second special defense alleges negligence, bad faith, and fraud. One of these defenses addresses the validity, levying, or enforcement of the judgment lien obtained as a result of the judgment. At oral argument, the defense conceded that no alleged impropriety forming the basis of the claims of unclean hands, negligence, bad faith, or fraud applies to the securing of the judgment or the levying of the lien. Rather, these claims are an attempt to interpose defenses which the defendant might have raised in the underlying action had he not allowed a default and subsequent judgment to enter against him in that action.
Because these special defenses fail to address the validity, creation, or enforcement of the judgment lien sought to be foreclosed, they are unavailable as special defenses in this foreclosure action, SouthbridgeAssociation v. Garofalo, 53 Conn. App. 11, 16 (1999).
Sferrazza, J.